HOLMAN, J.,
concurring.
I concur for the reasons set forth in my concurring opinion in State ex rel White Lbr. v. Sul*418monetti, 252 Or 121, 128, 448 P2d 571 (1968). If a business concern finds it convenient to market nationally, it is fair that it litigate in states it has used as a market the problems which arise ont of snch marketing. I would not attempt to distinguish, as the majority opinion does, the case of Bisbee v. Safeway Stores, Inc. v. Colerain Metal Prod. Co., 290 F Supp 337 (D Or 1966). In my opinion that case was wrongly decided. It is significant that it is prior in time to our eases on the scope of the long-arm statute.